DETAILED ACTION
	This is a final Office action in response to communications received on 08/10/2022.  Claims 1-8, 10-18, and 20-24 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-8, 10-18, and 20-24 are rejected.

Response to Amendment and Arguments
	Applicant’s arguments on pages 10-12 regarding the amended claim 1 has been considered, but have not been found persuasive. 
In response to applicant's argument regarding claim 1 that the references fail to a separate operator server from a profile server, Examiner has provided new mapping for claim 1 that provides a distinction between the two types of servers by a combination of Park with Cheng, with Cheng more clearly depicting that a 
profile related message is originated from an operator server. In the mapping of claim 1 that follows, Examiner has provided a mapping for all limitations of claim 1, including the limitations that are amended, and thus, rejection of claim 1 is sustained. 
Applicant’s arguments on page 12 regarding independent claims 10, 11, and 20, and all dependent claims of any of the independent claims 1, 10, 11, and 20 are found to be unpersuasive for similar reasons as claim 1.
Therefore, the rejection for claims 1-8 and 10-18 is sustained. Newly added claims 20-24 are rejected for reasons shown in the mapping of claim limitations below.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between th3e prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 11-14, 16-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0156051 A1 (hereinafter, "Park") in view of Pub. No. US 2019/0140837 A1 (hereinafter, "Cheng").

The instant application is directed to a method and apparatus for installing and managing profile using message service, and is depicted in FIG. 6 of the application which is reproduced below:


    PNG
    media_image1.png
    437
    655
    media_image1.png
    Greyscale
 

The primary reference of Park is directed to a system and method for facilitating profile download for providing communication service in a wireless communication system, and a representative figure, Fig. 5D, is reproduced below:

    PNG
    media_image2.png
    473
    715
    media_image2.png
    Greyscale


The secondary reference of Cheng discloses a device and method to improve the security of a remote profile management process, with representative FIG. 1A-1B being reproduced on the following page: 

    PNG
    media_image3.png
    462
    395
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    366
    media_image4.png
    Greyscale


As to claim 1:
	Park discloses a few of the limitations of claim 1, as follows:
1. A method of operating a first terminal (Park, Fig. 5D, 350-1 (i.e., a first terminal)), the method comprising: 
receiving, (from an operator server), a profile related message (Park, Fig. 5D, step 5403, receiving a OTA profile related message) 
including a header (Park, Fig. 5D, step 5405 and paragraph [0103] depict/disclose the OTA message includes a header), 
identification information of a second terminal (Park, Fig. 5D, step 5403, the OTA message must necessarily include the identity of at least a second terminal (e.g., 350-2), for the OTA message to be transferred to the second terminal at step 5411), and 
event download information (Park, Fig. 5D, step 5405, the OTA message includes a protocol identifier field, for example, "SIM data download" that indicates event download information).
identifying the second terminal based on the identification information for the second terminal and the event download information based on the profile related message (Park, Fig. 5D, step 5405 and paragraph [0103] depict/disclose that the profile related OTA message must necessarily include identification of the second terminal (e.g., eUICC information, 355-4) in order for the OTA message to be transferred to the second terminal at step 5411, and that at step 5405, event download information is identified based on the protocol identifier field of the OTA message (e.g., “SIM data download”)); and 
transmitting the event download information to the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the first terminal transfers the OTA message with event download information (e.g., downloading a profile) to the second terminal), 
wherein the event download information includes an event code indicating an event type of a profile and an address of a profile server (Park, Fig. 5A, step 5105, and paragraph [0078], “SM server address” (i.e., profile server address) and a protocol identifier (e.g., "SIM data download") being an event code identifying the type of event of to a profile (e.g., downloading the profile)).  
Park does not directly disclose that the following limitation of claim 1, as follows:
receiving, from an operator server, a profile related message.
However, Cheng, in the same field of endeavor as Park, discloses 
receiving, from an operator server, a profile related message (Cheng, Fig. 1A, step 101 depicts that a profile related message originates at an operator server, and Fig. 1B, step 106 depicts that the profile related message is transferred to a user terminal. See also, Cheng, paragraphs [0005-0010] for disclosure about a message originating at the operator server reaching the user terminal).
Cheng is combinable with Park because both belong to the same field of endeavor of facilitating remote profile download in networked systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Park to include the profile related message being received from an operator server as disclosed by Cheng in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 2:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 2, as follows:
2. The method of claim 1, wherein the profile related message is at least one of a short message service (SMS) message (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message from a SM server), a multi-media message service (MMS) message, or an over the top (OTT) message.  

As to claim 3:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 2, as follows:
3. The method of claim 1, wherein the event type corresponds to one of a download of the profile (Park, Fig. 5D, step 5405 and paragraph [0103], protocol identifier field (e.g., "SIM data download”) corresponds to an event type for download of a profile), an activation of the profile, a deactivation of the profile, a deletion of the profile, a replacement of the profile, or an update of the profile.


As to claim 4:
	Park and Cheng disclose the limitations of claim 1, and Cheng further discloses the limitations of claim 4, as follows:
4. The method of claim 1, wherein the event download information is used by the second terminal to transmit the event code to the profile server (Park, Fig. 5D, step 5415, “a profile download is performed between the SM server 330 and the second UICC 355-4”).
	Park does not directly disclose that the terminal transmits event code to the profile server.
	However, Cheng, in the same field of endeavor as Park, discloses that a terminal transmits event code to a profile server (Cheng, Fig. 3, step 301 and paragraph [0083], “the first identifier is an event identifier corresponding to a remote profile management event”).  
Cheng is combinable with Park because both belong to the same field of
endeavor of facilitating remote profile download in networked systems. Therefore, it
would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the methods disclosed by Park to include the
first identifier as part of event download information as disclosed by Cheng in order to
obtain the predictable result of verifying through a digital signature according to at least
the first identifier that the remote profile management process is not tampered with by
an unauthorized device, thus improving the security of the remote profile download
process (see, Cheng, paragraph [0094]).

As to claim 6:
	Park, Cheng and Johansson disclose the limitations of claim 5, and Park further discloses the limitations of claim 6, as follows:
6. The method of claim 5, 
wherein the subscriber information includes at least one of an encryption key of he first terminal or an encryption key of the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the second terminal that decrypts the message using encryption key stored in the second terminal (e.g., OTA 2) that supports an inference that the subscriber information must necessarily have included at least the encryption key of the second terminal), and 
wherein all or a part of the profile related message is encrypted with at least one of the encryption key of the first terminal or the encryption key of the second terminal (Park, Fig. 5D, steps 5413 and 5411 and paragraph [0104] depict/disclose that 
“in step 5413, the second UICC 355-4 decrypts the OTA message through OTA key2”).   


As to claim 7:
	Park and Cheng disclose the limitations of claim 6, and Park further discloses the limitations of claim 7, as follows:
7. The method of claim 6, 
wherein at least one of a header included in the profile related message or the identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message), and 
wherein the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5413 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  


As to claim 8:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 8, as follows:
8. The method of claim 1, further comprising searching for a message storage to identify the profile related message according to a predetermined condition (Park, FIG. 22 and paragraph [0233] discloses a storage unit (e.g., part 2230) that in a non-limiting example stores information related to a eUICC (i.e., a terminal) in a wireless communication system, and provides stored data according to a request of a controller, thus supporting an inference that a controller may store SMS/OTA messages for a terminal in the storage unit, and identify the messages according to the stored eUICC for the terminal (i.e., predetermined condition)),
wherein the profile related message is identified based on a header included in the profile related message (Park, paragraph [0065] discloses that the profile related SMS message includes a header of the SMS message that identifies the type of profile related message) or a text string included in the event download information.  


As to claim 11:
	Park discloses the limitations of claim 11, as follows:
11. A first terminal (Park, Fig. 5D, 350-1) comprising: 
a transceiver (Park, Fig. 4B, part 353-1 depicts a transceiver); and 
a controller (Park, Fig. 4B, part 351-1 depicts a controller) configured to: 
(receive, from an operator server), a profile related message (Park, Fig. 5D, step 5403, receiving a OTA profile related message)
including a header (Park, Fig. 5D, step 5405 and paragraph [0103] depict/disclose the OTA message includes a header),
identification information of a second terminal(Park, Fig. 5D, step 5403, the OTA message must necessarily include the identity of at least a second terminal (e.g., 350-2), for the OTA message to be transferred to the second terminal at step 5411), and 
event download information (Park, Fig. 5D, step 5405, the OTA message includes a protocol identifier field, for example, "SIM data download" that indicates event download information);
identify the second terminal based on the identification information for the second terminal and the event download information based on the profile related message (Park, Fig. 5D, step 5405 and paragraph [0103] depict/disclose that the profile related OTA message must necessarily include identification of the second terminal (e.g., eUICC information, 355-4) in order for the OTA message to be transferred to the second terminal at step 5411, and that at step 5405, event download information is identified based on the protocol identifier field of the OTA message (e.g., “SIM data download”)); and 
transmit the event download information to the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the first terminal transfers the OTA message with event download information (e.g., downloading a profile) to the second terminal), 
wherein the event download information includes an event code indicating
an event type of a profile and an address of a profile server (Park, Fig. 5A, step 5105, and paragraph [0078], “SM server address” (i.e., profile server address) and a protocol identifier (e.g., "SIM data download") being an event code identifying the type of event of to a profile (e.g., downloading the profile)).  
Park does not directly disclose that the following limitation of claim 1, as follows:
receive, from an operator server, a profile related message.
However, Cheng, in the same field of endeavor as Park, discloses 
receive, from an operator server, a profile related message (Cheng, Fig. 1A, step 101 depicts that a profile related message originates at an operator server, and Fig. 1B, step 106 depicts that the profile related message is transferred to a user terminal. See also, Cheng, paragraphs [0005-0010] for disclosure about a message originating at the operator server reaching the user terminal).
Regarding claim 11, the same motivation to combine Cheng with Park utilized in claim 1 is equally applicable in the instant claim.


As to claim 12:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 12, as follows:
12. The first terminal of claim 11, wherein the profile related message is at least one of a short message service (SMS) message (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message), a multi-media message service (MMS) message, or an over the top (OTT) message.  


As to claim 13:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 13, as follows:
13. The first terminal of claim 11, 
wherein the event type corresponds to one of a download of the profile (Park, Fig. 5D, step 5405 and paragraph [0103], protocol identifier field (e.g., "SIM data download”) corresponds to an event type for download of a profile), an activation of the profile, a deactivation of the profile, a deletion of the profile, a replacement of the profile, or an update of the profile.
 

As to claim 14:
	Park and Cheng disclose the limitations of claim 11, while Park and Cheng further disclose the limitations of claim 14, as follows:
14. The first terminal of claim 11, 
wherein the event download information is used by the second terminal to transmit the event code to the profile server (Park, Fig. 5D, step 5415, “a profile download is performed between the SM server 330 and the second UICC 355-4”).
	Park does not directly disclose that the terminal transmits event code to the profile server.
	However, Cheng, in the same field of endeavor as Park, discloses that a terminal transmits event code to a profile server (Cheng, Fig. 3, step 301 and paragraph [0083], “the first identifier is an event identifier corresponding to a remote profile management event”).  
Regarding claim 14, the same motivation to combine Cheng with Park utilized in claim 4 is equally applicable in the instant claim.


As to claim 16:
	Park, Cheng and Johansson disclose the limitations of claim 15, and Park further discloses the limitations of claim 16, as follows:
16. The first terminal of claim 15, 
wherein the subscriber information includes at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the second terminal that decrypts the message using encryption key stored in the second terminal (e.g., OTA 2) that supports an inference that the subscriber information must necessarily have included at least the encryption key of the second terminal), and 
wherein all or a part of the profile related message is encrypted with at least one of the encryption key of the first terminal or the encryption key of the second terminal (Park, Fig. 5D, steps 5413 and 5411 and paragraph [0104] depict/disclose that 
“in step 5413, the second UICC 355-4 decrypts the OTA message through OTA key2”).   


As to claim 17:
	Park and Cheng disclose the limitations of claim 17, and Park further discloses the limitations of claim 17, as follows:
17. The first terminal of claim 16, 
wherein at least one of the header included in the profile related message or the identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message), and 
wherein the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5413 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  


As to claim 18:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 18, as follows:
18. The first terminal of claim 11, 
wherein the controller (Park, Fig. 22, element 2240) is configured to search for a message storage to identify the profile related message according to a predetermined condition (Park, FIG. 22 and paragraph [0233] discloses a storage unit (e.g., part 2230) that in a non-limiting example stores information related to a eUICC (i.e., a terminal) in a wireless communication system, and provides stored data according to a request of a controller, thus supporting an inference that a controller may store SMS/OTA messages for a terminal in the storage unit, and identify the messages according to the stored eUICC for the terminal (i.e., predetermined condition)),
wherein the profile related message is identified based on a header included in the profile related message (Park, paragraph [0065] discloses that the profile related SMS message includes a header of the SMS message that identifies the type of profile related message) or a text string included in the event download information.  
As to claim 21:
	Park, Cheng and Johansson disclose the limitations of claim 10, and Park further discloses the limitations of claim 21, as follows:
21. The method of claim 10,

wherein at least one of the header included in the profile related message or the
identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and part 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message), and
wherein the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5411 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  


As to claim 22:
	Park and Cheng disclose the limitations of claim 21, and Park further discloses the limitations of claim 22, as follows:
22. The method of claim 21, 
wherein the event type corresponds to one of a download of the profile (Park, Fig. 5D, step 5405 and paragraph [0103], protocol identifier field (e.g., "SIM data download”) corresponds to an event type for download of a profile), an activation of the profile, a deactivation of the profile, a deletion of the profile, a replacement of the profile, or an update of the profile.

As to claim 23:
	Park, Cheng and Johansson disclose the limitations of claim 20, and Park further discloses the limitations of claim 23, as follows:
23. The operator sever of claim 20,
wherein at least one of the header included in the profile related message or the
identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and part 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message), and
wherein the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5411 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  


As to claim 24:
	Park, Cheng and Johansson disclose the limitations of claim 23, and Park further discloses the limitations of claim 24, as follows:
24. The operator server of claim 23, 
wherein the event type corresponds to one of a download of the profile (Park, Fig. 5D, step 5405 and paragraph [0103], protocol identifier field (e.g., "SIM data download”) corresponds to an event type for download of a profile), an activation of the profile, a deactivation of the profile, a deletion of the profile, a replacement of the profile, or an update of the profile.


Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0156051 A1 (hereinafter, "Park") in view of Pub. No. US 2019/0140837 A1 (hereinafter, "Cheng") in further view of Pub. No. US 2020/0351656 A1 (hereinafter, "Johansson").


As to claim 5:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses a few of the limitations of claim 5, as follows:
5. The method of claim 1, further comprising 
(transmitting subscriber information to the operator server), wherein the subscriber information includes a telephone number of the first terminal (Park, Fig. 4B, and paragraph [0075] disclose that a “first terminal 350-1 determines the SMS message … based on a phone number or an International Mobile Subscriber Identity (IMSI) assigned to ( or stored in) the first UICC 355-3”) and 
the identification information of the second terminal (Park, Fig. 4B, and paragraph [0075] disclose that a first terminal “transfers the SMS message … to the second UICC 355-4 of the second terminal 350-2”).
Park does not directly disclose the following limitation of claim 5, as follows:
transmitting subscriber information to the operator server.
However, Johansson, in the same field of endeavor as Park, discloses the following limitation of claim 5, as follows:
transmitting subscriber information to the operator server (Johansson, Fig. 7, first step “order new profile”, and paragraph [0110] disclose that a “device owner/user 410 contacts the MNO 420 and orders a new subscription”).
Johansson is combinable with Park and Cheng because all three belong to the same field of endeavor of facilitating remote profile download in networked systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Park and Cheng to include the subscription information being transmitted to an operator server as disclosed by Johansson in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 10:
	Park discloses the a few of the limitations of claim 10, as follows:
10. A method of operating an operator server (Park, Fig. 3, Operator Server 310), comprising: 
obtaining subscription information including a telephone number of a first terminal and identification information of a second terminal (Park, Fig. 5D and paragraph [0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal, and Park paragraph [0103] discloses that the SMS message includes the identities (i.e., eUICC information) of at least a second terminal), and 
further including at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D and paragraph [0063] depict/disclose that a server encrypts a SMS/OTA message using encryption key for a terminal);  
obtaining event download information of the second terminal corresponding to the subscription information (Park, Fig. 5D, step 5405, event download information is identified based on the protocol identifier field of the OTA message (e.g., “SIM data download”), and at step 5411 the OTA message is transferred to the second terminal based on the eUICC information, 355-4 of the second terminal) and 
transmitting, based on the telephone number of the first terminal, a profile related message (Park, paragraph [0075], “OTA message transferred to the first terminal 350-1 based on a phone number”) 
including a header (Park, Fig. 5D, step 5405, and paragraph [0103], “first terminal 350-1 identifies the header part of the SMS message”), 
the identification information of the second terminal (Park, paragraph [0103], “
transfer the OTA message to the … second UICC 355-4”), and 
the event download information of the second terminal (Park, Fig. 5D, step 5405, OTA message identifies download information in protocol identifier field, e.g., “SIM data download”)
to the first terminal (Park, Fig. 5D, step 5403, OTA message is received at the first terminal), 
wherein the event download information includes an event code indicating an event type of a profile and an address of a profile server (Park, Fig. 5A, step 5105, and paragraph [0078], “SM server address” (i.e., profile server address) and a protocol identifier (e.g., "SIM data download") being an event code identifying the type of event of to a profile (e.g., downloading the profile)).  
Park does not directly disclose that the limitation of claim 10 that subscription information is obtained by an operator server.
However, Johansson, in the same field of endeavor as Park, discloses that the subscription information is received by an operator server (Johansson, Fig. 7, first step “order new profile”, and paragraph [0110] disclose that a “device owner/user 410 contacts the MNO 420 and orders a new subscription”).
Regarding claim 10, the same motivation to combine Johansson with Park and Cheng utilized in claim 5 is equally applicable in the instant claim.

As to claim 15:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses a few of the remaining limitations of claim 15, as follows:
15. The first terminal of claim 11, 
(wherein the controller is configured to transmit subscriber information to the operator server), and
wherein the subscriber information includes a telephone number of the first terminal (Park, Fig. 4B, and paragraph [0075] disclose that a “first terminal 350-1 determines the SMS message … based on a phone number or an International Mobile Subscriber Identity (IMSI) assigned to ( or stored in) the first UICC 355-3”) and 
the identification information of the second terminal (Park, Fig. 4B, and paragraph [0075] disclose that a first terminal “transfers the SMS message … to the second UICC 355-4 of the second terminal 350-2”).
Park does not directly disclose the following limitation of claim 5, as follows:
wherein the controller is configured to transmit subscriber information to the operator server.
However, Johansson, in the same field of endeavor as Park, discloses the following limitation of claim 5, as follows:
wherein the controller (Johansson, Fig. 11, element 310, example of processing circuitry is a microcontroller) 
is configured to transmit subscriber information to the operator server (Johansson, Fig. 7, first step “order new profile”, and paragraph [0110] disclose that a “device owner/user 410 contacts the MNO 420 and orders a new subscription”).
Regarding claim 15, the same motivation to combine Johansson with Park and Cheng utilized in claim 5 is equally applicable in the instant claim.


As to claim 20:
	Park discloses a few of the limitations of claim 20, as follows:
20. An operator server (Park, Fig. 3, Operator Server 310) comprising: 
a transmission and reception unit (Park, Fig. 4B, part 353-1 depicts a transceiver, i.e., a transmission and reception unit); and 
a control unit (Park, Fig. 4B, part 351-1 depicts a controller, i.e., a control unit) configured to: 
obtain subscription information including a telephone number of a first terminal and identification information of a second terminal (Park, Fig. 5D and paragraph [0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal, and Park paragraph [0103] discloses that the SMS message includes the identities (i.e., eUICC information) of at least a second terminal), and 
further including at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D and paragraph [0063] depict/disclose that a server encrypts a SMS/OTA message using encryption key for a terminal);
obtain event download information of the second terminal corresponding to the subscription information (Park, Fig. 5D, step 5405, event download information is identified based on the protocol identifier field of the OTA message (e.g., “SIM data download”), and at step 5411 the OTA message is transferred to the second terminal based on the eUICC information, 355-4 of the second terminal), and 
transmit, based on the telephone number of the first terminal a profile related message (Park, paragraph [0075], “OTA message transferred to the first terminal 350-1 based on a phone number”), 
including a header (Park, Fig. 5D, step 5405 and paragraph [0103] depict/disclose the first terminal (e.g., element 350-1) identifies the header part of the SMS message in step 5405), 
the identification information of the second terminal (Park, paragraph [0103] discloses that the profile related SMS/OTA message includes the identities (i.e., eUICC information) of at least a second terminal), and 
the event download information of the second terminal to the first terminal (Park, Fig. 5D, step 5403, OTA message is received at the first terminal, and Park, paragraph [0078] discloses that the received OTA message includes a protocol identifier field (e.g., "SIM data download") that provides event download information, while Park. 5D, step 5411 depicts the OTA message being transferred to a second terminal based on the UICC of the second terminal),
wherein the event download information includes an event code indicating an event type of a profile and an address of a profile server (Park, Fig. 5A, step 5105, and paragraph [0078], “SM server address” (i.e., profile server address) and a protocol identifier (e.g., "SIM data download") being an event code identifying the type of event of to a profile (e.g., downloading the profile)).  
Park does not directly disclose that the limitation of claim 20 that subscription information is obtained by an operator server.
However, Johansson, in the same field of endeavor as Park, discloses that the subscription information is received by an operator server (Johansson, Fig. 7, first step “order new profile”, and paragraph [0110] disclose that a “device owner/user 410 contacts the MNO 420 and orders a new subscription”).
Regarding claim 20, the same motivation to combine Johansson with Park and Cheng utilized in claim 5 is equally applicable in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email id is biswajit.ghose1@uspto.gov and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412